Citation Nr: 0809309	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-23 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1979 to 
July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.  During this appeal the veteran 
relocated to Wisconsin; his claims folder was subsequently 
transferred to the RO in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for an acquired psychiatric disorder, to include PTSD, as a 
result of being court martialed in service and subsequently 
harassed, beaten, and threatened with sexual assault while 
serving his sentence in the brig.  The veteran contends that 
his mistreatment during service stemmed from racial prejudice 
he and other African-Americans in his command center faced 
during this period of time. 

I. Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

Additionally, applicable law and regulations state that VA 
will not deny a PTSD claim that is based upon an in-service 
personal assault without first advising the veteran that 
evidence from sources other than service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor, and then allowing the veteran an 
opportunity to furnish this type of evidence or to advise VA 
of the potential sources of such evidence.  38 C.F.R. 
§ 3.304(f)(3) (2007).  

Letters were sent to the veteran in March 2003 and March 2006 
which provided partial VCAA notice.  However neither these 
letters, nor any other correspondence to the veteran provided 
him with first element notice regarding his claim or informed 
him that he might submit "other types of evidence" to 
verify his claimed stressor or what constituted "other types 
of evidence."  Accordingly, the Board concludes that this 
case must be remanded for compliance with the required notice 
provisions of the VCAA because it would be potentially 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

II. Duty to Assist

A. Outstanding Treatment Records

In May 2006, the veteran reported that he sought psychiatric 
treatment at a number of VA medical facilities, including St. 
Cloud VA Medical Center (MC) in April 2006, Northern Arizona 
VAMC in May 2005, and Eastern Colorado VAMC in January 1999.  
A review of the claims folder reflects that treatment records 
from these facilities are not currently of record and that 
there has been no attempt by VA to obtain such records.  
Since records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, the Board concludes that a remand 
is necessary to make reasonable efforts to obtain these 
outstanding VA treatment records.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

VA also has a duty to assist the veteran in obtaining private 
treatment records which he identifies as pertinent to his 
claim.  A June 2003 private treatment record indicates that 
the veteran reported first seeking psychiatric treatment 
while in his 20s, shortly after being separated from service.  
In order to fulfill its duty to assist the veteran, the Board 
finds that the agency of original jurisdiction should contact 
the veteran while this appeal is on remand and ask him to 
provide information regarding this treatment, including 
name(s), address(es), and release form(s), so that VA can 
make a reasonable effort to obtain these records.  

B. VA Examination

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007) (requiring that the diagnosis conform to the 
requirements of the DSM-IV); a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  If 
the claimant's stressor is not related to combat, then his 
testimony alone is not sufficient to establish the occurrence 
of that stressor, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Thus, if the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.

In the present case, the veteran has been variously diagnosed 
as having schizoaffective disorder, depressive disorder (with 
psychotic features), substance-induced mood disorder, 
substance abuse, antisocial personality disorder, personality 
disorder, not otherwise specified, and PTSD.  Moreover, some 
of the veteran's treatment records reflect that his symptoms 
related to PTSD, schizoaffective disorder, and depression may 
be intertwined and/or related to his claimed in-service 
events and experiences.  See February 2004 Treatment Report 
from VA Psychiatrist; see also September 2004 VA Psychology 
Note.  

A review of the veteran's personnel records, including 
documents related to a special court martial, indicate that 
the veteran was found guilty of "wrongfully using his 
position as a Military Policeman (MP) to coercively induce 
and unlawfully influence [X] into providing the [veteran] 
with pizza toppings without the customary charge therefor 
[sic]" and communicating "to [X] a threat to 'make it hard 
on Dominoes drivers while on base' or words to that effect."  
He was initially sentenced, in part, to confinement at hard 
labor for five months; that sentence was subsequently reduced 
to 60 days of confinement."  It was reduced further, and 
records show that the veteran was confined in the brig from 
April 13, 1983, through June 1, 1983.  The Board observes 
that there is no evidence currently of record corroborating 
the veteran's own statements that he was harassed, beaten, or 
threatened with sexual assault while serving in the brig; the 
veteran has, however, indicated that his significant drug 
problem began after these incidents. 

In light of the above, the Board concludes that additional 
medical evidence is required.  As such, this appeal is being 
remanded to provide the veteran with a VA examination to 
determine: (1) whether the evidence, to include any post-
service behavior changes, indicates that the veteran's 
claimed beatings and attempted sexual assault occurred; (2) 
whether the veteran meets the DSM-IV criteria for PTSD based 
on a credible, verified stressor; and (3) whether the veteran 
has any other acquired psychiatric disorder, to include 
schizoaffective disorder and depressive disorder that is 
related to military service, including, but not limited to, 
any racial discrimination, his court martialing experience, 
or being confined to the brig for approximately 60 days.  See 
38 C.F.R. § 3.303(f) (VA may submit evidence to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the 
veteran, in accordance with U.S.C.A. §§ 
5102, 5103, and 5103A and Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  
The letter must specifically advise the 
veteran of the type of evidence needed to 
substantiate his claim of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD.  It 
should also inform the veteran that he may 
submit evidence from sources other than 
service records or evidence of behavior 
changes which may constitute credible 
supporting evidence of his claimed personal 
assault stressor.  Provide a description of 
the types of evidence that may serve as 
credible supporting evidence.  38 C.F.R. 
§ 3.304(f)(3) (2007).  

2.  Contact the veteran to obtain the names 
and addresses of all medical care providers 
who treated him for psychiatric problems as 
well as dates of treatment.  Such request 
should specifically ask for information 
regarding any treatment he sought during his 
20s shortly after being separated from 
service.  See June 2003 Community Mental 
Health Council Treatment Note.  After securing 
the necessary release from the veteran, obtain 
these records.

3.  Obtain any VA treatment records from the 
St. Cloud VAMC for 2006, the Northern Arizona 
VAMC (Prescott) for 2005, and the Eastern 
Colorado VAMC (Denver) for 1998-99.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that the 
records sought do not exist or that further 
efforts to obtain those records would be 
futile.

4.  Following completion of the above, 
schedule the veteran for a VA examination 
with a specialist in the field of mental 
health (psychiatrist or psychologist).  The 
purpose of this examination is to determine 
the existence and etiology of any current 
acquired psychiatric disorder, to include 
PTSD, schizoaffective disorder, and 
depressive disorder.  The claims folder, 
including a copy of this REMAND, must be 
sent to the examiner for review, and the 
examination report should reflect that a 
review of the claims folder was completed.  
Following a review of the claims folder and 
an interview and examination of the veteran, 
the examiner should:

(a) Provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that the veteran was beaten 
and/or threatened with sexual assault during 
service while confined in the brig.  A 
complete rationale should be provided for any 
conclusions or opinions and should be based on 
the interview, examination, and a review the 
veteran's claims folder, including the 
veteran's service and post-service medical 
records, service personnel records and 
military court documents, lay statements by 
the veteran, and any third party 
evidence/statements. 

(b) Determine whether the veteran currently 
has PTSD based on any of his claimed in-
service stressors of racial discrimination, 
being court martialed, confinement in the 
brig, and being harassed, beaten, and 
threatened with sexual assault while 
confined to the brig for approximately 60 
days.  The examiner should utilize the DSM-
IV in arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain whether 
and how each of the diagnostic criteria is 
or is not satisfied.  Also, if PTSD is 
diagnosed, the examiner must identify the 
stressor(s) supporting the diagnosis.

(c) Determine whether the veteran has any 
other acquired psychiatric disorder, to 
include schizoaffective disorder and 
depressive disorder.  If so, the examiner 
must indicate whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent) that any current psychiatric 
disorder is related to the veteran's 
military service, including, but not limited 
to, his claimed stressors such as racial 
discrimination, his court martialing 
experience, being confined to the brig for 
approximately 60 days, or being beaten and 
threatened with sexual assault.  A complete 
rationale must be given for any opinion 
expressed and the foundation for all 
conclusions should be clearly set forth.

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient to 
warrant entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals.  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

